Stacy, C. J.
Tbe transcript consists of tbe record proper, tbe charge of tbe court, and a number of exceptions to tbe charge. This is agreed to as tbe case on appeal. S. v. Dee, ante, 509. Nothing else appears on tbe record. S. v. Ross, 193 N. C., 25, 136 S. E., 193.
With no knowledge of bow tbe homicide occurred or what tbe evidence was — and this is a matter we can know judicially only from tbe record' — • we cannot say tbe instructions complained of are prejudicial or hurtful, even if theoretically they appear to be slightly erroneous in some particulars.
No reversible error having been shown, tbe verdict and judgment will be upheld.
No error.